DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 is allowed.  Since withdrawn species (B1)-(B4) and (B6)-(B8) in claim 13 depend from allowed claim 12, species (B1)-(B4) and (B6)-(B8) are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  However, withdrawn species (A2) in claim 5, which now depends from claim 12 and recites that “the first sample rod parameter and the second sample rod parameter are different parameters” has not been rejoined.  If the first and second sample rod parameters are different parameters then it is unclear how a growth condition of the second product ingot can be altered based on a rate of change in a difference between the measured first and second sample rod parameters.  When the first and second sample rod parameters are not measuring the same parameter (i.e., the resistivity or dopant concentration), then a comparison between the rate of change of the measured first and second sample rod parameters is meaningless as it is analogous to comparing apples and oranges.  As an example, if the first sample rod parameter is the resistivity and the second sample rod parameter is the carbon concentration, then it is illogical to alter the growth condition of the second product ingot based on a rate of change in a difference between the resistivity and the carbon concentration.  Accordingly, claim 5 which is directed to species (A2) of Group A, has NOT been rejoined.  
the restriction requirement as set forth in the Office action mailed on January 7, 2020, is hereby partially withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The objection to the disclosure is withdrawn in view of applicants’ amendments to the specification.  

Terminal Disclaimer
The terminal disclaimer filed on May 12, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,954,606 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Claim 5 (canceled).  
Claim 12 (currently amended):  A method for producing a single crystal silicon ingot from a silicon melt held within a crucible comprising:  
heating polycrystalline silicon in the crucible to cause a first silicon melt to form in the crucible;
pulling a first sample rod from the first melt, the first sample rod having a first sample rod diameter;
measuring a first sample rod parameter related to the quality of the first sample rod and/or the first melt;
pulling a second sample rod from the melt, the second sample rod having a second sample rod diameter;
measuring a second sample rod parameter related to the quality of the second sample rod and/or the first melt;
pulling a first product ingot from the first melt, the first product ingot having a diameter, the first sample rod diameter and the second sample rod diameter being less than the diameter of the first product ingot;

pulling a second product ingot from the second melt, the second product ingot having a diameter, the first sample rod diameter and the second sample rod diameter being less than the diameter of the second product ingot, wherein a growth condition of the second product ingot grown from the second melt is altered based at least in part on a rate of change in a difference between the measured first sample rod parameter and the measured second sample rod parameter.

Reasons for Allowance
Claims 1-2, 6-7, 9, 11-13, 15-16, 18-21, and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a single crystal silicon ingot from a silicon melt held within a crucible comprising heating polycrystalline silicon in the crucible to form a first silicon melt; pulling a first sample rod from the first melt, the first sample rod having a first sample rod diameter; measuring a first sample rod parameter related to the quality of the first sample rod and/or the first melt; pulling a second sample rod from the melt, the second sample rod having a second sample rod diameter; measuring a second sample rod parameter related to the quality of the second sample rod and/or the first melt; pulling a first product ingot from the first melt, the first product ingot having a diameter, the first and second sample rod diameter being less than the diameter of the first product ingot; heating polycrystalline silicon in the crucible to cause a second silicon melt to form in the crucible; 
The closest prior art of record includes Chinese Patent Appl. Publ. No. CN102181919B to Dong, et al. (hereinafter “Dong”).  In ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0023]-[0025] as well as elsewhere throughout the reference Dong teaches a method of adding polycrystalline Si raw material to a crucible and heating to form a melt followed by contacting a seed crystal with the melt to pull a first and second sample rod and measuring a resistivity of the sample rods before growing a product ingot.  However, Dong does not teach or suggest that a growth condition of the second product ingot grown from the second melt is altered based at least in part on a rate of change in a difference between the measured first sample rod parameter and the measured second sample rod parameter as recited in the context of claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.